    Case 1:18-cr-00286-TWP-DLP Document 57 Filed 04/18/19 Page 1 of 1 PageID #: 335




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                    )
                                               )
                 vs.                           )              1:18-cr-00286-TWP-DLP
                                               )
  NOLAN BREWER.                                )

                  ENTRY ON REQUEST TO MODIFY CONDITIONS OF RELEASE

      This matter comes before the Court on Defendant’s motion to modify his conditions of pretrial

release to allow a visit to the Holocaust Museum in Fort Wayne, Indiana. The Government has responded

and objects. The Court has conferred with the U.S. Probation Office and they also object to the defendant's

request to visit the Candles Holocaust Museum and Education Center in Terre Haute while on pretrial release.

The Court and Probation Officer's primary concern is assessing risk to the community.The risk of an unforeseeable

event outweighs the benefit of granting the defendant's request. Accordingly, the request is DENIED.




                  Date: 4/18/2019

                                                              TANYAWALTONPRATT,J    UDGE
                                                              Unit
                                                                 edSta
                                                                     tesDist
                                                                           ri
                                                                            ctCourt
                                                              Sout
                                                                 her
                                                                   nDi s
                                                                       tr
                                                                        ictofI
                                                                             ndia
                                                                                na


  Distribution to all registered counsel by electronic notification via CM/ECF
